             Case 8:18-ap-00575-MGW              Doc 32    Filed 07/30/19      Page 1 of 6




                            UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA



In re:                                                               Chapter 7 Bankruptcy


BRUCE FARLOW,                                                        Case No: 8:18-bk-06677-MGW


                         Debtor.



JOHN D. GENTIS, SHALIMAR MHP, LLC,
a Florida limited liability company, and GFB
PARTNERS, LLLP, a Florida limited liability
limited partnership,


                         Plaintiffs,


v.                                                                   Adversary Proceeding No.:
                                                                      8: 18-AP-00575-MGW
BRUCE L. FARLOW,


                         Defendant.



                                       DECLARATION OF COSTS


     The undersigned attorney for Plaintiffs declares in accordance with 28 U.S.C. §1746 that the


following recoverable costs were incurred in this case and that true and correct evidence relating

to such costs is attached to this declaration:


     (1)   Check Stub showing payment of Filing Fee for Adversary Complaint = $350.00
     (2)   Invoice - Here Comes the Judge - Service on Bruce Farlow = $ 40.00
     (3)   Invoice - Imperial Court Reporting - Court Reporter Appearance Fee = $225.00
     (4)   Invoice - Imperial Court Reporting - Deposition of Bruce Farlow = $584.25
     (5) Invoice - Service of Subpoena to Bank of America + $55.00.


     The total of the foregoing costs is $1,254.25.


     I declare under penalty of perjury that the foregoing is true and correct on July 30, 2019.



                                                      /s/ W. Andrew Clayton. Jr.
                                                      W. Andrew Clayton, Jr.




01014508-1
                    Case 8:18-ap-00575-MGW       Doc 32   Filed 07/30/19   Page 2 of 6
            ICARD, MERRILL, CULLIS, TIMM, FORBNft GDfSBBRG,
                                                            PJL
                                                                                             92565

   }   51          Clerk, US Bankruptcy Court
                                                              11/9/2018    '             $350.00
   G/L Acct.        Matter I.D.           Cost Code   Inv.No.    Inv.Date                Amount
   2000-000         70047-112737          99          QuIckCheck 11-09-2018               350.00




   )
8082                                                                                         Crtter # 3377878-1




                                                                                           Exhibit 1
                        Case 8:18-ap-00575-MGW                      Doc 32             Filed 07/30/19                   Page 3 of 6


HERE COMES THE JUDGE                                                  INVOICE
Legal Process Services                                                                                                                  ft
3293 Fruitville Rd.. Suite 106
Sarasota, FL 34237-6453
                                                                                                                                   pJS
Phone: (941)954-0169
Fax: (941) 954-1349
Tax I.D. XX-XXXXXXX

                                                                                                                         Let the "Judge" be your connection
                                                                                                                         for all your Process Serving needs!!

                                                                                                                                   Invoice #HCJ-201 8008583
                                                                                                                                                  11/28/2018
W. Andrew Clayton, Jr., Esq.
Icard, Merrill et al.
2033 Main Street
Suite 600
Sarasota, FL 34237


Your Contact: Michael Bragg
Case Number: Middle 8:18-AP-00575-MGW

Plaintiff:
John D. Gentis, Shalimar MHP, LLC, et al.

Defendant:
Bruce L. Farlow

Received: 11/20/2018       Served: 11/27/2018 5:45 pm INDIVIDUAL/PERSONAL
To be served on: Bruce L. Farlow


                                                                ITEMIZED LISTING

Line Item                                                                                                               Quantity          Price       Amount

Service Fee (Local)                                                                                                        1.00          40.00          40.00

TOTAL CHARGED:                                                                                                                                         $40.00



BALANCE DUE:                                                                                                                                           $40.00




                                                                                                    c



                                                                                                        /
                                                                                        \T-




                                               IT HAS BEEN A PLEASURE SERVING YOUII

                                        NEW EMAIL ADDRESS TO SEND WORK
                  WE HAVE ESTABLISHED ASERVEPAPERS@HCTJUDGE.COM.       TO. PLEASE EMAIL ALL WORK TO
                                                                   THANK YOU!



                                                        IIATTENTION VALUED CLIENTII




                                                                                                                                                     Page 1 / 1

                                        Copyright © 1992-2018 Dotobaso Services, Inc. - Procoss Soger's Toolbox V7.2p
                                                                                                                                                      Exhibit 2
                 Case 8:18-ap-00575-MGW                                 Doc 32            Filed 07/30/19
                                                                                                       r--.
                                                                                                                            Page 4 of 6
                                                                                                          •>




                                                                                       -l'1.? -                      !


                                                                                              : : 21119 ,
                                                                                                        3 7
                                                                                                                           Imperial Court Reporting
 (9TfMP€RIAl                                                                                                                  435 12th Street West
         COURT REPORTING                                                                                                       Bradenton, FL 34205
•—— loctl Dtstlngubhtd Rtporttrt —
                                                                                                                                     941-260-9000




                                                                   INVOICE
Jcard, Merrill, Cullis, Timm, Furen & Ginsburg, P.A.                                                            Invoice Number:                202950
ATTN: W. Andrew Clayton, Jr., Esq.                                                                                  Invoice Date:           03/25/2019
2033 Main Street, Suite 600
Sarasota, FL 34237

In Re:     John D. Gentis, et. al vs. Bruce L. Farlow
           Case Number 8:18-bk-06677-MGW
           Witness(s): Bruce L. Farlow
           Attendance Date: 03/22/2019, 10:00 a.m.


           Category: Deposition

      Qty Description                                                                                                             Rate                  Ext

         3 Reporter Deposition Appearance - 10:00-1:00 p.m.                                                                      75.00             225.00
            Estimated Pages: 120


                                                                                                                         Invoice Total:            225.00




                                                         Thank you for your business!

                                        CLICK HERE TO PAY VIA CREDIT CARD ONLINE

                                          Hold down Ctrl button and click link above or visit
                                     http://www.imperialcourtreporting.com/pay-an-invoice.html


                             3% transaction fee applies when paying via PayPal or credit card




                                                      INVOICE DUE WITHIN 30 DAYS.
                                                                Tax ID: 270198369
   PLEASE NOTE: Past-due Invoices are subject to 1.5% Interest tees or $20.00 per month, whichever Is greater as applicable by law, plus Collections fees.
                                                   "Payment Is not contingent on client reimbursement."




             c»c •nTYoy
                                -J0OV7- //<£ 7 57


                                                                                                                                                    Exhibit 3


                                                                                                                                                              v-
                         Case 8:18-ap-00575-MGW                                   Doc 32              Filed 07/30/19                Page 5 of 6

4/18/2019                                                                  RepAgencyWorks Court Reporting Sof



                                                                                                           /?* ^         ! , s. •; imperial Court Reporting
    (^IMPERIAL                                                                                  !['               "                 | f35 12th Street West
            COURT REPORTING
                                                                                                *!i
                                                                                                          ftin n > 71119            ' Bradenton, FL 34205
   —— Lent Olstlngulshtd Rtporltn ——                                                                      h> s.   u j               -           941-260-9000
                                                                                                              C\oc(33__
                                                                                                r     .
                                                                                                i.' » .

                                                                       INVOICE

  Icard, Merrill, Cullis, Timm, Furen & Ginsburg, P.A.                                                                invoice Number:                 203089
  ATTN: W. Andrew Clayton, Jr., Esq.                                                                                      Invoice Date:           04/18/2019
  2033 Main Street, Suite 600
  Sarasota, FL 34237


   In Re:    John D. Gentis, et. al vs. Bruce L. Farlow
             Case Number: 8:18-bk-06677-MGW
             Witness(s): Bruce L. Farlow
             Attendance Date: 03/22/2019, 10:00 a.m.

             Category: Deposition


        Qty Description                                                                                                                 Rate                 Ext
        117 Original Deposition E-Transcript                                                                                            4.25            497.25
       348 Exhibits/Production                                                                                                          0.25              87.00
           Scanned/Zipped/Linked

                                                                                                                           Invoice Total:               584.25




                                                             Thank you for your business!

                                            CLICK HERE TO PAY VIA CREDIT CARD ONLINE
                                           Hold down Ctrl button and click link above or visit
                                    http://www.imperialcourtreporting.com/pay-an-invoice.html


                               3% transaction fee applies when paying via PayPal or credit card




                                                         INVOICE DUE WITHIN 30 DAYS.
                                                                    Tax ID: 270198369
     PLEASE NOTE: Past-due invoices are subject to 1 .5% Interest fees or $20.00 per month, whichever is greate r as applicable by law, plus Collections fees.
                                                   "Payment is not contingent on client reimbursement."




                                    oV -V




                                                                                                                          'AC
https://devel.repagencyworks.com/v4/index.php                                                                                                                            1/1

                                                                                                                                                                   Exhibit 4
                   Case 8:18-ap-00575-MGW                          Doc 32              Filed 07/30/19                    Page 6 of 6




HERE COMES THE JUDGE                                                INVOICE
Legal Process Services                                                                                                                -J&L
3293 Fruitvillo Rd., Suito 106
Sarasota, FL 34237-6453
                                                                                                                                   jJIBl
Phone: (941)954-0169
Fax: (941)954-1349
Tax I.D. XX-XXXXXXX
                                                                                                                        Let the "Judge" be your connection
                                                                                                                        for all your Process Serving needsli

                                                                                                                                   Invoice //HCJ-2019003975
                                                                                                                                                  5/13/2019
W. Andrew Clayton, Jr., Esq.
Icard, Morrill et al.
2033 Main Street
Suite 600
Sarasota, FL 34237
                                                                                                                 ^593218027087917178970883744
Your Contact: Michael Bragg
Case Number: Middle 8:18-AP-00575-MGW

Plaintiff:
John D. Gentis, Shalimar MHP, LLC, et al.

Defendant:
Bruce L. Farlow


Received: 5/8/2019      Served: 5/10/2019 3:05 pm CORPORATE
To be served on: Bank Of America By Serving CT Corporation Systems


                                                               ITEMIZED LISTING

                                                                                                                        Quantity          Price      Amount
Line Item
                                                                                                                           1.00          55.00          55.00
Service Fee (Plantation)
                                                                                                                                                      $55.00
TOTAL CHARGED:


                                                                                                                                                      $55.00
 BALANCE DUE:




                        0\C            4® V               Av.|



                                                                                                                                   n : 2m
                                                                 'tcwAo O
                                                                                                                           V//P.3
                        --7 0041-
                                              IT HAS BEEN A PLEASURE SERVING YOUII



                  WE HAVE ESTABLISHED A NEW EMAIL ADDRESS TO SEND WORK TO. PLEASE EMAIL ALL WORK TO
                                          SERVEPAPERS@HCTJUDGE.COM. THANK YOU!




                                                       IIATTENTION VALUED CLIENT!!


     IN AN EFFORT TO BETTER SERVE YOUR PROCESS SERVING NEEDS YOU CAN NOW VIEW THE STATUS OF ALL OF YOUR
      PAPERS BY LOGGING ONTO OUR WEBSITE WWW.HCTJUDGE.COM. PLEASE CONTACT OUR OFFICE TO RECEIVE YOUR
                                                        CLIENT LOGIN INFORMATION.
                                                                                                                                                    Page 1 / 1
                                      Copyright O 1992-201!) Databaso Services, Inc. - Process Server's Toolbox VQ.On




                                                                                                                                                         Exhibit 5
